Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2016

                                      No. 04-15-00436-CV

                          Bryan SMITH d/b/a Vision Design and Build,
                                         Appellant

                                                 v.

                              Robert OVERBY and Teresa Overby,
                                         Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2008-CI-02799
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
        Appellant’s reply brief was due on April 5, 2016; we granted Appellant’s first motion for
extension of time to file the reply brief until April 25, 2016. See TEX. R. APP. P. 38.6(c), (d). On
April 22, 2016, Appellant filed an unopposed second motion for extension of time to file the
reply brief until May 9, 2016.
      Appellant’s motion is GRANTED. Appellant’s reply brief must be filed not later than
May 9, 2016. NO FURTHER EXTENSIONS OF TIME TO FILE THE REPLY BRIEF
WILL BE GRANTED.

       It is so ORDERED on April 27, 2016.

                                                             PER CURIAM


       ATTESTED TO: ________________________________
                    Keith E. Hottle
                    Clerk of Court